      Case 1:17-cr-00683-LAP Document 119 Filed 04/22/19 Page 1 of 1




                                            April 22, 2019


BY ECF

The Honorable Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


              Re:     United States v. Person, et al., No. 17 Cr. 683 (LAP)

Dear Judge Preska:

       We represent Chuck Person in the above-referenced case and write to request a
modification of Mr. Person’s travel restrictions.

       Specifically, we respectfully request that Mr. Person be permitted to travel to
Macon, Georgia in the Middle District of Georgia this Friday, April 26, 2019, to visit
with the family of a former teammate who recently passed away. Pretrial Services and the
U.S. Attorney’s Office have no objection to this request.

        Mr. Person will remain obligated to comply with the other conditions of his
release, including pretrial supervision as directed by Pretrial Services.

       We appreciate the Court’s consideration.

                                            Respectfully submitted,

                                            /s/ Michael W. Gibaldi

                                            Michael W. Gibaldi

cc:    Counsel of record (by ECF)
